DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The Terminal Disclaimer filed on April 13, 2022 is disapproved by the U.S. Patent & Trademark Office paralegal for the following reasons:
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37CFR1.321(a)and(b). (SeeFP14.26.08).
Please file a POA that gives power to the attorney who is signing the TD.
NOTE: Roger Lang is unknown. Please list correct full name that is on file with PTO for attorney of record – file showing Allen Lang.
Also, resubmit TD or file aTD that is signed by the applicant.  No new fee required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-7, 9-15, 17-23 and 25-29 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,045,377 B2, over claims 1-23 of U.S. Patent No. 10,888,482 B2, and over claims 1-30 of U.S. Patent No. 10,512,191 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is a module for housing electronic and electromechanical equipment and a system for managing waste heat and air during surgery, the module comprising: a lower section configured to house electronic and electromechanical surgical equipment during surgery, wherein a rear portion of the lower section is configured to fit into an unused space under an arm-board of a surgical table; a tower-like upper section located above the lower section, wherein the tower-like upper section includes a substantially vertical vent tube and is configured to be positioned adjacent an anesthesia side of an arm-board of the surgical table; an air plenum in fluid communication with the substantially vertical vent tube; one or more air inlets configured to allow waste heat and air to enter the plenum; one or more air outlet vents near a distal top end of the substantially vertical vent tube; wherein an airflow path is created between the one or more air inlets, the plenum, the substantially vertical vent tube and the one or more air outlet vents; a filter in the airflow path; a fan in the airflow path: and one or more ultraviolet (UV) lights in the airflow path.
5.	Claims 8, 16, 24 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,045,377 B2, over claims 1-23 of U.S. Patent No. 10,888,482 B2, and over claims 1-30 of U.S. Patent No. 10,512,191 B2, as applied supra, in view of Telfort (2014/0081175 A1).
6.	Claims 8, 16, 24 and 30 further call for the waste heat and air management system including noise cancelation or active noise control electronics that generate sound waves that are in an inverted phase or antiphase to sound waves generated by the fan.  Telfort discloses a medical device having acoustic sensing element (720, 721) controlling noise signal (731) (see paragraphs 0083 and 0154).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide noise cancellation or active noise control electronics as taught by Telfort in the waste heat and air management system of any one of the references (-377), (-482) and (-191) so that noise generated by the fan would be effectively canceled to bring tranquility to the patient under medical procedure.
Allowable Subject Matter
7.	Claims 1-30 would be allowable if a proper Terminal Disclaimer is filed to overcome the double patenting rejection, as discussed above.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 15, 2022